                                                                                                                               Case 2:19-cv-01734-RFB-BNW Document 24 Filed 11/14/19 Page 1 of 3


                                                                                                                           1   MICHAEL B. LEE, ESQ.
                                                                                                                               Nevada Bar No. 10122
                                                                                                                           2   MICHAEL B. LEE, P.C.
                                                                                                                               1820 E. Sahara Avenue, Suite 110
                                                                                                                           3   Las Vegas, Nevada 89104
                                                                                                                               Telephone: (702) 477.7030
                                                                                                                           4   Facsimile: (702) 477.0096
                                                                                                                               mike@mblnv.com
                                                                                                                           5   Attorneys for Plaintiff LVC SURGICAL CENTER, LLC

                                                                                                                           6                              UNITED STATES DISTRICT COURT

                                                                                                                           7                                     DISTRICT OF NEVADA

                                                                                                                           8   LVC SURGICAL CENTER, LLC, a Nevada Case No.: 2:19−cv−01734−RFB−BNW
                                                                                                                               Limited Liability Corporation;
                                                                                                                           9                                           [PROPOSED] JOINT DISCOVERY PLAN
                                                                                                                                              Plaintiff,               AND SCHEDULING ORDER (Fed. R. Civ.
                                                                                                                          10                                                        P. 26(f))
                                                                                                                                       vs.
                                                                                                                          11                                            SUBMITTED IN COMPLIANCE WITH
1820 E. SAHARA AVENUE, SUITE 110, LAS VEGAS, NEVADA 89104




                                                                                                                               INSIGHT SURGICAL EQUIPMENT CO., an                  LR 26-1(b)
                                                                                                                          12   Arizona Corporation; DOES 1 through 10,
                                                                                                                               inclusive; and ROE BUSINESS ENTITIES I
                                                            TEL – (702) 477.7030; FAX – (702) 477.0096




                                                                                                                          13   through X, inclusive,
                MICHAEL B. LEE, P.C.




                                                                                                                          14                Defendant.
                                                                                                         mike@mblnv.com




                                                                                                                               And Related Claims.
                                                                                                                          15

                                                                                                                          16          Pursuant to Federal Rule of Civil Procedure 26(f) and Local Rule 26-1-1, Plaintiff LVC

                                                                                                                          17   SURGICAL CENTER, LLC (“Plaintiff”, “Counter-Defendant”, or “LVC”), by and through its

                                                                                                                          18   attorneys of record, the law firm of MICHAEL B. LEE., P.C., and Defendant INSIGHT

                                                                                                                          19   SURGICAL EQUIPMENT CO. (“Insight”, “Defendant”, or (“Counterclaimant”), by and

                                                                                                                          20   through its counsel of record, WILSON ELSER, (collectively the “Parties”), hereby submit to this

                                                                                                                          21   Honorable Court the following joint discovery plan and scheduling order.

                                                                                                                          22          1.     Meeting. As required by this Honorable Court by way of an Order (ECF No.

                                                                                                                          23   021), Michael B. Lee, counsel for Plaintiff, and Christopher Richardson, counsel for Defendant,

                                                                                                                          24   met and conferred on November 13, 2019, to develop the following discovery plan.            The

                                                                                                                          25   Complaint was originally filed in Clark County, Nevada. Defendant removed it (ECF No. 1)

                                                                                                                          26   October 4, 2019.

                                                                                                                          27          2.     Pre-Discovery Disclosures.     Plaintiff disclosed its initial disclosures of its

                                                                                                                          28   witnesses, documents, damages, and no insurance on November 13, 2019. Insight will exchange

                                                                                                                                                                         Page 1 of 3
                                                                                                                               Case 2:19-cv-01734-RFB-BNW Document 24 Filed 11/14/19 Page 2 of 3


                                                                                                                           1   the information as required by Federal Rule of Civil Procedure 26(a)(1) on or before November

                                                                                                                           2   27, 2019.

                                                                                                                           3          3.      Discovery Plan. All discovery in this case will be conducted in accordance with

                                                                                                                           4   the Federal Rules of Civil Procedure, and discovery will encompass issues commonly pursued in

                                                                                                                           5   breach of contract, deceptive trade practices cases. The parties propose the following discovery

                                                                                                                           6   overview, discovery plan and cutoff dates:

                                                                                                                           7                  a.       Discovery Cut-off Date. Plaintiff filed the instant action in the Nevada

                                                                                                                           8   District Court, Eighth Judicial District Court, on September 11, 2019. Defendants filed an

                                                                                                                           9   Answer and Counterclaim on November 6, 2019 (ECF No. 021). Plaintiff filed a Reply to the

                                                                                                                          10   Counterclaims on November 6, 2019 (ECF No. 022).

                                                                                                                          11                  b.       The Parties propose the following discovery dates:
1820 E. SAHARA AVENUE, SUITE 110, LAS VEGAS, NEVADA 89104




                                                                                                                          12                          i.      Discovery Cut-Off by May 11, 2020.
                                                            TEL – (702) 477.7030; FAX – (702) 477.0096




                                                                                                                          13                         ii.      Joint Protective Order by February 11, 2020.
                MICHAEL B. LEE, P.C.




                                                                                                                          14                        iii.      Last date to amend pleadings and add parties by Feb. 11,2020.
                                                                                                                                                                                                              May 11,  2020
                                                                                                         mike@mblnv.com




                                                                                                                          15                        iv.       Last date to file interim status report by March 12, 2020.

                                                                                                                          16                         v.       Last date to disclose experts pursuant to Fed. R. Civ. P. 26(a)(2) by

                                                                                                                          17                                  March 12, 2020

                                                                                                                          18                        vi.       Last date to disclose rebuttal experts by April 10, 2020.

                                                                                                                          19                       vii.       Motions due by June 10, 2020.

                                                                                                                          20                       viii.      Proposed Joint Pretrial Order due by July 10, 2020.

                                                                                                                          21                  c.       Joint Pretrial Order: The parties propose the Joint Pretrial Order shall be

                                                                                                                          22   filed on or before July 10, 2020 which is 30 days after the deadline for filing dispositive motions.

                                                                                                                          23   However, if dispositive motions have been filed, the Joint Pretrial Order shall be due thirty days

                                                                                                                          24   after a decision or by further order of the Court. Disclosures under Rule 26(a)(3) of the Federal

                                                                                                                          25   Rules of Civil Procedure and any objections thereto shall be included in the Joint Pretrial Order.

                                                                                                                          26          4.      Alternative Dispute Resolution. This matter is currently set for a mediation on

                                                                                                                          27   January 3, 2020 (ECF No. 014).

                                                                                                                          28   ////

                                                                                                                                                                            Page 2 of 3
                                                                                                                               Case 2:19-cv-01734-RFB-BNW Document 24 Filed 11/14/19 Page 3 of 3


                                                                                                                           1          5.      Alternative Forms of Case Disposition. The parties certify that they considered

                                                                                                                           2   consent to trial by a magistrate judge under 28 U.S.C. 636(c) and Fed. R. Civ. P. 73 and the use

                                                                                                                           3   of the Short Trial Program (General Order 2013-01), but declined to do so.

                                                                                                                           4          6.      Electronic Evidence. A jury trial has been demanded, and the Parties certify that

                                                                                                                           5   they discussed whether they intend to present evidence in electronic format to jurors for the

                                                                                                                           6   purposes of jury deliberations. No stipulations were reached regarding providing discovery in an

                                                                                                                           7   electronic format compatible with the court’s electronic jury evidence display system, but the

                                                                                                                           8   Parties will readdress this before they submit a Joint Pretrial Order. The Parties will consult the

                                                                                                                           9   court’s website or contact the assigned judge’s courtroom administrator for instructions about

                                                                                                                          10   how to prepare evidence in an electronic format and other requirements for the court’s electronic

                                                                                                                          11   jury evidence display system.
1820 E. SAHARA AVENUE, SUITE 110, LAS VEGAS, NEVADA 89104




                                                                                                                          12          7.      Special Scheduling Review Requested. The Parties requested a discovery period
                                                            TEL – (702) 477.7030; FAX – (702) 477.0096




                                                                                                                          13   of 180 days from the date of the meet-and-confer. As neither party has conducted any discovery,
                MICHAEL B. LEE, P.C.




                                                                                                                          14   this will provide sufficient time for both Parties to utilize written discovery requests, issue
                                                                                                         mike@mblnv.com




                                                                                                                          15   subpoenas, and conduct depositions for this matter. The Parties believe an extended discovery

                                                                                                                          16   period may be necessary given the allegations involved in this action, and will provide a status

                                                                                                                          17   report or a stipulation / motion in the event additional discovery is necessary.

                                                                                                                          18   Dated this 14 day of November, 2019.            Dated this 14 day of November, 2019.
                                                                                                                          19   MICHAEL B. LEE. P.C.                            WILSON ELSER
                                                                                                                          20    /s/ Michael Lee                            _     /s/ Chris Richardson                       _
                                                                                                                               MICHAEL B. LEE (NV 10122)                       MICHAEL P. LOWRY, ESQ. (NSB 10666)
                                                                                                                          21   MICHAEL N. MATTHIS (NV 14582)                   CHRISTOPHER J. RICHARDSON, ESQ. (9166)
                                                                                                                               1820 E. Sahara Ave., Suite 110                  300 South 4th Street, 11th Floor
                                                                                                                          22   Las Vegas, Nevada 89104                         Las Vegas, NV 89101-6014
                                                                                                                               Counsel for Plaintiff                           E-mail: Michael.Lowry@wilsonelser.com
                                                                                                                          23   mike@mblnv.com                                  E-mail: Chris.Richardson@wilsonelser.com
                                                                                                                                                                               Tel: 702.727.1400/Fax: 702.727.1401
                                                                                                                          24     IT IS SO ORDERED                              Attorneys for Insight Surgical Equipment Co.

                                                                                                                          25                                                   IT IS SO ORDERED.
                                                                                                                                 DATED: November 15, 2019
                                                                                                                          26                                                   _______________________________________
                                                                                                                                                                               UNITED STATES DISTRICT JUDGE
                                                                                                                          27                                                   DATED:
                                                                                                                          28
                                                                                                                                 __________________________________________________
                                                                                                                                 BRENDA WEKSLER              Page 3 of 3
                                                                                                                                 UNITED STATES MAGISTRATE JUDGE
